Second Division
                                              March 30, 2007


No. 1-05-3741

THE PEOPLE OF THE STATE                  )    Appeal from the
OF ILLINOIS,                             )    Circuit Court of
                                         )    Cook County
          Plaintiff-Appellant            )
                                         )
     v.                                  )    No. TG246268
                                         )
JOHN ATOU,                               )    Honorable
                                         )    Larry G. Axelrood
          Defendant-Appellee.            )    Judge Presiding.



     JUSTICE HALL delivered the opinion of the court:

     The primary issue in this appeal is whether the trial court

correctly determined there was a conflict between local circuit

court rule 14.2 and section 103-5(b) of the Illinois Code of

Criminal Procedure of 1963 (Code) (commonly referred to as the

Speedy Trial Act) (725 ILCS 5/103-5(b) (West 1998)), where the

local rule requires a defendant to serve the State's Attorney

with a speedy-trial demand in open court but the statutory

provision does not contain an open-court requirement.

     Cook County circuit court rule 14.2 provides that "[a]ny

demand for trial made in felony or misdemeanor cases by a

defendant pursuant to the provisions of Chapter 38, Section 103-

5, Illinois Revised Statutes [now see 725 ILCS 5/103-5], shall be

in written form.   No demand for trial shall be accepted by the

Court nor recorded by the Clerk unless filed in accordance with

this rule.   The original of the written demand shall be filed at
1-05-3741

the time of the demand with the Clerk and made part of the Court

file and a copy of such demand shall be served upon the State's

Attorney in open court." Cook Co. Cir. Ct. R. 14.2 (eff. March 1,

1977).

     Section 103-5(b) of the Code provides in relevant part that

"[e]very person on bail or recognizance shall be tried by the

court having jurisdiction within 160 days from the date defendant

demands trial unless delay is occasioned by the defendant. * * *

Any demand for trial made under this subsection (b) shall be in

writing." 725 ILCS 5/103-5(b) (West 2000).   The statutory

language contained in section 103-5(b) of the Code does not

require a defendant to serve the State's Attorney with a speedy-

trial demand in open court.

     The relevant facts are as follows.   On February 20, 2005,

defendant drove his car into a light pole, killing the front-seat

passenger.   Defendant was issued traffic citations charging him

with driving under the influence of alcohol, driving with a

suspended license, failure to reduce speed, and reckless driving.

The traffic citations issued defendant required him to appear in

court on April 8, 2005.   Defendant was admitted to bail on

February 22, 2005.

     The next day, on February 23, 2005, defense counsel filed a

written speedy-trial demand with the clerk of the circuit court


                                -2-
1-05-3741

and served a copy of the demand at the traffic division of the

Cook County State's Attorney's office by hand delivering a copy

of the demand to the office during regular business hours.



     On April 8, 2005, defendant appeared in court for his first

scheduled court date, answering ready for trial and demanding

trial.    Defense counsel also filed another written speedy-trial

demand, noting the previous demand made on February 23, 2005.

The case was then continued upon motion of the State to April 22,

2005.

     On April 22, 2005, defendant again answered ready and

demanded trial.    Another written demand for trial was tendered,

noting the previous demands made on February 23 and April 8,

2005.    The case was again continued upon motion of the State to

May 13, 2005.

     The State was not ready for trial on the ensuing court dates

of May 13, June 24, and August 2, 2005.    On each of these dates,

defendant renewed his written demand for trial, noting prior

demands made on previous dates, including the first demand made

on February 23, 2005.    On August 2, 2005, the case was again

continued upon motion of the State to September 8, 2005.

     On August 3, 2005, the State filed a motion seeking a

continuance beyond the speedy-trial term.    In response, defendant


                                 -3-
1-05-3741

filed a motion to dismiss all charges pursuant to section 103-

5(b) of the Code on the ground that the State's motion was

untimely because more than 160 days had passed since he filed his

first speedy-trial demand on February 23, 2005.

     On August 5, 2005, the trial court heard arguments on the

two motions.   The State argued, among other things, that

defendant's speedy-trial demand of February 23, 2005, was invalid

as a violation of local circuit court rule 14.2 because the

demand was not served on the State's Attorney in open court.

     After hearing arguments from both sides, the trial court

granted the defendant's motion to dismiss.   The trial court

agreed with defendant that a conflict existed between local

circuit court rule 14.2 and section 103-5(b) of the Code in that

the local rule required a defendant to serve the State's Attorney

with a speedy-trial demand in open court while the statutory

provision did not contain such an open-court requirement.    The

trial court pointed out that under section 103-5(b) of the Code,

a written speedy-trial demand was valid even if it was not served

on the State's Attorney in open court, provided it was filed with

the clerk of the circuit court and a copy served on the State's

Attorney's office.

     The trial court stated that "where there is conflict between

a state's statute and a local rule, the state's statute clearly


                                -4-
1-05-3741

takes precedent."   In applying section 103-5(b) to the facts in

the case at bar, the trial court determined that the effective

demand-date triggering the running of the 160-day speedy-trial

period was not defendant's first scheduled court date of April 8,

2005, as the State argued, but rather, February 23, 2005, the

date defense counsel filed his first written speedy-trial demand

with the clerk of the circuit court and served a copy of the

demand on the State's Attorney's office by hand delivery.

     At the hearing on its motion to reconsider, the State argued

there was no conflict between local circuit court rule 14.2 and

section 103-5(b) of the Code concerning the demand for a speedy-

trial because the statute was silent as to whether the demand had

to be made in open court.   The State then went on to argue that

even though it received notice of defendant's speedy-trial demand

on February 23, 2005, this notice was invalid under local court

rule 14.2 because it was not served on the State's Attorney in

open court.   The State argued that the local court rule was

enacted to address the large volume of cases coming through Cook

County.   The State maintained that in light of Cook County's

large size, defendants should be required to give the State's

Attorney notice of speedy-trial demands in open court.

     Defendant responded that the State's position was untenable,

arguing that if the running of the 160-day speedy-trial period


                                -5-
1-05-3741

could be triggered by serving the State's Attorney by mail, it

was inconceivable that it could not also be triggered by

physically serving the State's Attorney by hand delivering the

speedy-trial demand to the State's Attorney's office.

     In denying the State's motion to reconsider, the trial court

acknowledged that the State's Attorney's office of Cook County

was a large office, but the court also posed the following

rhetorical questions, "what [was] a defense attorney supposed to

do besides file with the state's attorney's office their written

demand and their motion and get it filed stamped *** and what

else is an attorney supposed to do except when he is in court and

filing written demands which lists all the previous dates.   You

know at some point there's no other way to give notice other than

to do what [defense counsel] did at this point."

     The trial court concluded that the State's arguments were

considerably weakened "by the fact that at each juncture that

this case was up a demand was filed in writing and the previous

demands were listed including February 23rd."   The trial court

went on to state that "[e]ven if [the parties] were relying on

the local rule as opposed to the state statute it seems to me

that at some point that's waived when time after time after time

there's a written demand that's filed relating back to the

February 23rd date and isn't until after the term has been passed


                               -6-
1-05-3741

that anyone notices it. *** I think at the time that this went

beyond the term date I think that this court lost jurisdiction."

                              ANALYSIS

     The State contends there is no conflict between local

circuit court rule 14.2 and section 103-5(b) of the Code and

therefore the trial court erred when it failed to require

defendant to serve his speedy-trial demand in open court pursuant

to the rule.    The State asserts there is no conflict between

local court rule 14.2 and section 103-5(b) concerning the demand

for a speedy-trial because they are consistent with one another

in that both are primarily concerned with giving the State formal

notice of speedy-trial demands.     We disagree.

     Resolution of this issue involves statutory interpretation,

a matter of law subject to de novo review. People v. Bradley M.,

352 Ill. App. 3d 291, 294, 815 N.E.2d 1209 (2004) (construction

or interpretation of a statute is a question of law subject to de

novo review).

     Supreme Court Rule 21(a) (134 Ill.2d R. 21(a)) authorizes

circuit courts to adopt local rules governing criminal and civil

cases provided they do not conflict with supreme court rules or

statutes, and so far as practical, they are uniform throughout

the state. Phalen v. Groeteke, 293 Ill. App. 3d 469, 470, 688

N.E.2d 793 (1997).    Local rules promulgated under Rule 21(a) "may


                                  -7-
1-05-3741

not abrogate, limit or modify existing law." People v. Sims, 165

Ill. App. 3d 204, 207, 518 N.E.2d 730 (1988).   "Moreover, local

rules must not place additional burdens on litigants, as compared

to the requirements of corresponding statutes or supreme court

rules." People v. Bywater, 358 Ill. App. 3d 191, 196, 830 N.E.2d

695 (2005), rev'd on other grounds, 223 Ill. 2d 477 (2006).

     The sixth amendment to the United States Constitution (U.S.

Const., amend VI), and article I, section 8, of the Illinois

Constitution (Ill. Const. 1970, art. I, §8), provide that every

criminal defendant is entitled to a speedy trial. People v.

Durham, 193 Ill. App. 3d 545, 546, 550 N.E.2d 259 (1990).

Section 103-5(b) of the Code implements a defendant's

constitutional right to a speedy trial by providing that every

person on bail or recognizance shall be tried by the court having

jurisdiction within 160 days from the date the defendant demands

trial unless the delay is occasioned by defendant. People v.

Watkins, 220 Ill. App. 3d 201, 205, 581 N.E.2d 145 (1991); People

v. Lendabarker, 215 Ill. App. 3d 540, 552, 575 N.E.2d 568 (1991).

Because the speedy-trial provision of the Code enforces a

defendant's constitutional right to a speedy trial, this

provision must be liberally construed in favor of the defendant.

People v. Campa, 353 Ill. App. 3d 178, 181, 818 N.E.2d 787

(2004).


                               -8-
1-05-3741

     The constitutional right of a defendant to receive a speedy

trial militates against the use of local court rule 14.2 to limit

or burden the constitutional protections provided by section 103-

5(b) of the Code.   In comparison to section 103-5(b) local court

rule 14.2 improperly places an additional burden on a defendant

seeking to file a speedy-trial demand by requiring defendant to

serve the demand on the State's Attorney in open court. See,

e.g., Bywater, 358 Ill. App. 3d at 197, rev'd on other grounds,

223 Ill. 2d 477 (2006) (local court rule conflicted with

corresponding statute and placed improper additional burden on

defendant seeking to request a hearing on a petition to rescind

the summary suspension of his driving privileges where rule

required defendant to make request in open court while statute

only required the request be written).

     The statutory language contained in section 103-5(b) does

not require a defendant to serve the State's Attorney with a

written speedy-trial demand in open court.   Under section 103-

5(b) of the Code, a written speedy-trial demand is valid even

though it is not served on the State's Attorney in open court,

provided the demand is filed with the clerk of the circuit court

and a copy served on the State's Attorney's office. See

Lendabarker, 215 Ill. App. 3d at 552 (speedy-trial demand valid

and effective when it was filed with clerk of circuit court and


                                -9-
1-05-3741

notice of the demand was sent to State's Attorney's office).

     Here, the trial court correctly determined there was a

conflict between local circuit court rule 14.2 and section 103-

5(b) of the Code, where the local rule requires a defendant to

serve the State's Attorney with notice of a speedy-trial demand

in open court while the statutory provision does not contain such

an open-court requirement.   Moreover, the trial court correctly

resolved the conflict in favor of section 103-5(b) of the Code

where application of local court rule 14.2 would effectively

limit and burden the constitutional protections provided by the

statute.

     Finally, the record does not support the State's contention

that defendant failed to make his February 23, 2005, speedy-trial

demand a part of the record.   The trial court determined that

after defense counsel filed the demand with the clerk of the

circuit court, it was the clerk's ministerial responsibility to

ensure that the demand was made a part of the court file.   In

addition, the record does not support the State's assertion that

defense counsel's failure to serve the demand in open court

indicates that counsel was attempting to hide the demand from the

State.

     Accordingly, for the reasons set forth above, we affirm the

judgment of the circuit court of Cook County.


                                -10-
1-05-3741

    Affirmed.

    HOFFMAN and SOUTH, JJ., concur.




                              -11-